Citation Nr: 1511624	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  05-39 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to a TDIU.  The Veteran disagreed, and this matter is properly before the Board for adjudication.

In a March 2012 decision, the Board denied the Veteran's TDIU claim.  The Veteran appealed the Board's denial of the TDIU claim to the United States Court of Appeals for Veterans Claims (the Court).  In December 2012, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated the same month granted the motion, vacated the Board's March 2012 denial of the TDIU claim, and remanded the case to the Board.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed above, the Veteran's claim involves a JMR dated December 2012.  The JMR initially noted that in a June 2008 decision, the Board remanded the Veteran's TDIU claim for a VA examination to determine if he was precluded from employment based solely on his service-connected disabilities, which at that time included degenerative disc disease of the lumbar spine.  The JMR further noted that in requesting the opinion as to the Veteran's employability, the Board specified that the opinion must be accompanied by a clear rationale consistent with the evidence of record.  The JMR then documented the Veteran's August 2008 VA examination in which the examiner determined that the Veteran's service connected disorders, in particular his lumbar spine disability, precluded him from working.  However, the examiner did not provide a rationale for his opinion which the JMR noted was not in substantial compliance with the directives of the June 2008 remand.  The Veteran's claim was then forwarded to the Director of Compensation and Pension who issued a decision in March 2011 that discounted the August 2008 VA examination report because "the examiner did not provide a supporting rationale" and found that the evidence of record demonstrated that the Veteran was able to obtain substantially gainful occupation and that a grant for TDIU was not warranted.  In subsequently denying the Veteran's TDIU claim in the March 2012 decision, the Board relied on the March 2011 opinion of the Director and also found that VA's duty to assist was met with regard to obtaining the August 2008 VA examination.  However, as the August 2008 VA examination was not in substantial compliance with the June 2008 Board remand instructions, the JMR found that VA did not meet its duty to assist and that vacating and remanding of the March 2012 Board decision is therefore required.  

The Veteran is currently in receipt of a 20 percent rating for degenerative disc disease of the cervical spine, a 20 percent rating for degenerative disc disease of the lumbar spine, a 10 percent rating for mild fecal incontinence associated with the lumbar spine disability, a 10 percent rating for sciatica of the right lower extremity associated with the lumbar spine disability, a zero percent rating for residuals of hemorrhoidectomy, and a zero percent rating for scar residuals of a right thumb laceration.  These are currently his only service-connected disabilities.  As his lumbar spine disability, mild fecal incontinence, and right lower extremity sciatica arise from a common etiology, the Board has considered the disabilities as one disability.  However, as his total combined rating is 50 percent, he does not meet the percentage criteria for a schedular TDIU rating under 38 C.F.R § 4.16(a) (2014).  As such, the Board must consider whether the Veteran is entitled to a TDIU evaluation on an extraschedular basis.  

Under VA's governing regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation. 

The Board does not have the authority to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)(1).  See Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  Moreover, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd, held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration. 

As discussed above, the Veteran was afforded a VA examination in August 2008 in order to determine whether he was precluded from substantial and gainful occupation due to service connected disabilities pursuant to the June 2008 Board remand.  As also discussed above, the examiner was to accompany their opinion with a rationale.  However, as the examiner did not provide a rationale to their conclusion that the Veteran was unable to do sedentary or physical work due to his lumbar spine disability, the Board finds that the examination report is inadequate for evaluation purposes.  Moreover, by not providing a rationale for his conclusion, the Board indeed finds that examination report was not in substantial compliance with the June 2008 Board remand.  

Additionally, the Board finds that the March 2011 decision by the Director of Compensation and Pension finding that the Veteran is not precluded from obtaining substantial and gainful employment is inadequate for evaluation purposes.  Specifically, although the Director noted the severity of the Veteran's lumbar spine disability with regard to employability and that the Veteran had not been employed since October 2007, he did not address the functional impact caused by the Veteran's other service-connected disabilities, in particular his cervical spine disability, right lower extremity sciatica, and fecal incontinence and whether the Veteran was employable based on these disabilities.  Furthermore, while the Director acknowledged that the Veteran had two years of college, he did not identify the types of employment the Veteran would be able to obtain given his level of disability and education.  

In light of the aforementioned ambiguities, the Board finds that a remand is warranted in order for the AOJ to refer the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  Moreover, as the August 2008 VA examination is inadequate for evaluation purposes and not in compliance with the June 2008 Board remand, the Board finds that remand for a VA examination in order to assess the functional impairment of all of the Veteran's service-connected disabilities as well as to obtain an opinion regarding the impact of his education for obtaining substantially gainful employment is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination by an appropriate professional with regard to his claim of entitlement to TDIU.  All necessary testing must be accomplished.  The entire claims folder, to include all electronic records, must be reviewed by the examiner.  

The examiner must provide an opinion as to the functional impairment of the Veteran's service-connected disabilities, which include degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, mild fecal incontinence and right lower extremity sciatica associated with the lumbar spine disability, residuals of hemorrhoidectomy, and scar residuals of right thumb laceration.  The examiner should interview the Veteran as to his employment and education history.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks.  The examiner must also address the Veteran's ability to obtain substantial gainful employment given his level of education and the type of employment he would be able to obtain.

A full and complete rationale for any opinions expressed is required.

2. Thereafter, refer this case to the Director of Compensation and Pension Service or other appropriate authority for consideration of whether the Veteran is entitled to TDIU under § 4.16(b). 

3. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange any additional development indicated.  Then readjudicate the TDIU claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




